UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-6833



P. MARK SHAFER,

                  Plaintiff - Appellant,

          v.


GREGORY   I.   SNOOK,   President    for   Washington   County
Commissioners; PAULA PRICE, Washington County Adult Protective
Services Agent; PAULA’S SUPERVISOR; CINDY DIAMOND, Esquire,
Siskend, Grady, Rosen and Hoover Law Firm; STEVEN HOOVER,
Hagerstown Police Department Detective; ARTHUR SMITH,
Hagerstown Police Department Chief; JOE MICHAELS, Washington
County Deputy State’s Attorney; CHARLES STRONG, Washington
County State’s Attorney; DENNIS WEAVER, Washington County
Clerk of Court - Circuit Court; STEPHEN SACKS, Esquire,
Private Attorney; CARL CREEDEN, Washington County Public
Defender; NANCY FORSTER, Maryland State Public Defender; CHRIS
MCCABE, Secretary of Department of Human Resources; ANTHONY
MCCANN, Secretary of Department of Health and Mental Hygiene;
MELVIN HIRSHMAN, Bar Counsel for Attorney Grievance Commission
- Maryland Bar; ROBERT EHRLICH, JR., Governor for the State of
Maryland; STATE OF MARYLAND; WASHINGTON COUNTY, MARYLAND,

                  Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (8:06-
cv-02222-PJM)


Submitted:   July 31, 2008                  Decided:   August 4, 2008


Before NIEMEYER, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.
P. Mark Shafer, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

            P. Mark Shafer appeals the district court’s order denying

his second motion to reopen his 42 U.S.C. § 1983 (2000) action.           We

have     reviewed   the   record   and     find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     Shafer v. Snook, No. 8:06-cv-02222-PJM (D. Md. May 23,

2007).     We deny Shafer’s motions to amend his complaint, for

appointment of counsel, and for oral argument, and we deny his

request for production of documents and for mandamus relief.             We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                                    AFFIRMED




                                   - 3 -